Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 8 July 1815
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					My Dear Mother
					London July 8th. 1815
				
				Your last kind Letters of the 20 of May reached London only two days since and according to your request I hasten to answer it—I wrote you some time since that I had performed my journey in safety and passed two delightful Months in Paris which I quitted with the greatest regret since which the fate of that unfortunate Country has been decided and it is doomed to return to that state of bigotry and slavery from which it was apparently emancipated forever. Louis the 18th. is once more seated on the throne of the France escorted as before by the Allied Armies. of the fate of Napoleon nothing is yet known but there is much dread expressed of his having escaped in which case the rod would still hang over their heads and keep them in a state of continual apprehension this I presume will agitate the public mind only a few days longer as something positive must soon be heard concerning him. it is to our Country all eyes are pointed as this is the spot to which it is said should he escape he means to bend his course I believe much care will be taken to prevent it and I much doubt the success of such an attempt should he ever have intended it.We are still in Lodgings and as the Drawing rooms had closed before my arrival I shall not be presented til until next should we remain here so long which I am inclined to doubt the Government appearing to think that no outfit will be allowed to Mr. Adams and it being utterly impossible to live in London without it.—It is certainly unnecessary to say to you my dear Madam how ungenerous I think such a step and most assuredly did it depend upon me I would relinquish a place in which it is so impossible even with the utmost that America allows to avoid every species of insult and mortification. even our little Quincy Farm, holds out a far more agreeable prospect than honours so dearly purchased, our Nation has made one great step towards elevation, but unless she acquires a little more liberality in the financial part of her Government, she will ever be viewed with contempt by all the European Nations who have generosity enough to prize great talents, and almost always to reward them by at least a certain independance. We as a Nation have gained a reputation but we have still much to do to establish it upon a solid basis and the changes which are so rapidly overturning Europe may at a period perhaps not far remote prove to us the necessity of maintaining a higher ground than we are at present apparently willing to take. I have been out once or twice since I have been in England and find the manners and tone of society so extremely unpleasant that I do not wish to have anything to do with what is denominated the great World—The change which I perceive is most likely in myself having been so may many years in Foreign Countries; where society and manners are so entirely different. it is not wonderful that in society here I find the manners more particularly of the Ladies rude and repulsive. but I likewise believe that the little intercourse which this Nation has for some years had with its rafter Neighbours, has contributed in a great degree to the naturally cold and harsh tone of this arrogant people.You will smile my dear Mother at my opinions—Present my affectionate duty to the President and Love to Louisa and Susan and believe me ever your affectionate daughter.
				
					L. C. Adams
				
					
				July 9th: The death of Mr. Whitbread at present occupies the public attention there are whispers that his death was not perfectly natural but I believe from what I have heard that he died very suddenly of an Apoplexy—as a man of talents he is unquestionably a great loss to the Nation and I think it will be long before the opposition will be able to replace him.Messrs. Clay and Gallatin have left London to return to America—should Mr. Bayard be alive he must now have nearly reached home the dreadful state he was in when he sailed made it almost impossible to believe that he could live over the passage.—Mr. & Mrs. Perkins with Mr. Tichnor and Mr. Everett are gone to Holland the Children are still with us it being Vacation at all the Schools—They are quite well.Although a wretched correspondent I shall you frequently and endeavour to inform you of all that is passing—
			